Citation Nr: 0321219	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982 and from July 1983 to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2000, the Board found that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a head 
injury and remanded the reopened claim to the RO for further 
evidentiary development.  As such, the Board will review this 
matter on a de novo basis.  In July 2002 and February 2003, 
the Board undertook additional evidentiary development 
regarding the veteran's claim. 


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence of record demonstrates that seizures, as a 
residual of an inservice head injury, are related to his 
active military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
seizures, as a residual of an inservice head injury, were 
incurred in service.  38 U.S.C.A. §§ 1131, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.   The VA examinations performed in March 2001 and 
December 2002, with the June 2003 VA examination report, 
fulfill these criteria. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and the SOC 
and SSOC issued by the RO clarified what evidence would be 
required to establish service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

A copy of the SOC and SSOC were also sent to the veteran's 
accredited service representative of record.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

Furthermore, the Board observes that, to the extent that the 
veteran was not specifically advised of the VCAA and its 
effect on his claim, in light of the Board's decision herein, 
the veteran has not been harmed.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for residuals of a 
head injury.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Factual Background

A review of the service medical records indicates that, in 
January 1980, the veteran was treated for a laceration to the 
left side of his head due to being struck by a pool cue.  On 
examination, there was a laceration located above the left 
ear.  There was no active bleeding or swelling.  The veteran 
said that he did not pass out or lose consciousness.  The 
assessment was an injury to the head.

Additional January 1980 records show that the veteran arrived 
at the emergency room with complaints of headaches and with 
sutures to the left lateral aspect of his head.  He said that 
the sutures had been there since the previous Saturday. The 
sutures were removed.  A neurological examination was within 
normal limits.  The examiner indicated that if the headaches 
continued, the veteran would be sent to the neurology clinic.

Records from February 1980 show that the veteran was seen for 
complaints of eye pain for the previous two weeks and 
headaches.  The subjective data reflected that there was pain 
due to head injury.

April 1981 records indicate that the veteran had just 
experienced an episode of syncope about fifteen minutes 
earlier.  He was said to have experienced a similar problem 
about a year ago after he had been struck by a pool cue.  
There had been no strenuous activity and the veteran had 
eaten.  The smell of alcohol on the veteran's breath was 
noted and he admitted to having had two or three beers and 
some wine.  The assessment was syncope of an unknown cause, 
possibly secondary to alcohol.

The veteran was afforded a physical examination in September 
1982, prior to his discharge from service.  His head was 
found to be normal as was the neurologic examination.  He 
answered "yes" to a history of a head injury on the Report of 
Medical History obtained at that time.

At the time of a May 1983 enlistment examination, the 
veteran's head and his neurologic evaluation were found to be 
normal.  The veteran denied a history of a head injury on a 
Report of Medical History completed at that time.

At the time of the April 1986 discharge examination the head 
and the neurologic examination were normal.  He answered, 
"yes" to a history of a head injury on the Report of Medical 
History obtained at that time.

Post service medical records include a May 1986 enlistment 
examination report for the reserves.  The neurologic 
examination was normal and the veteran denied a history of a 
head injury on the Report of Medical History obtained at this 
time.

Other post service medical records reveal that, in December 
1986, VA treated the veteran for a whiplash injury sustained 
in a motor vehicle accident.  There was no report of head 
injury of loss of consciousness.

November 1993 VA treatment records show the veteran was seen 
following two episodes of feelings of gastrointestinal 
discomfort and altered awareness followed by loss of control 
and general tonic clonic activity.  The veteran also reported 
bowel incontinence, frothing of the mouth, and positional 
sleepiness.  There was no association with alcohol or drug 
abuse and the veteran noted no familial history of seizures.  
He was started on Dilantin several weeks earlier.  
Neurological examination performed at that time was 
essentially normal.  A diagnosis of post-traumatic seizure 
disorder was rendered.  

The veteran was again seen in December 1993.  He reported 
having blacking out problems for the past month.  The veteran 
stated that he had had his first blackout in 1980.  

In March 1994, the veteran was seen with increased complaints 
of dizziness.  He was told to decrease his Dilantin at that 
time.  

At the time of a February 1995 visit, the veteran was noted 
to have post-traumatic seizures being controlled by Dilantin.  
At the time of an August 1995 visit, a history of general 
tonic clonic seizures beginning in 1980 was reported.  In a 
February 1996 treatment record, it was indicated that the 
veteran had a history of general tonic clonic seizures since 
1980 but none since June 1995.  

In an August 1997 outpatient treatment record it was again 
noted that the veteran had been hit by a pool stick.  It was 
the examiner's impression that the veteran had a seizure 
disorder that might be associated with alcohol withdrawal or 
might be a syncope (unlikely secondary to trauma).  

In October 2000, the Board remanded this matter to the RO for 
further development to include a VA neurological examination.  
The examiner was asked to answer the following questions: (1)  
Does the veteran currently have a chronic disability 
manifested by dizziness, seizures, and syncopal episodes?  
What is this diagnosis?  (2)  If the veteran is found to have 
a current disability, is it as likely as not that it is 
casually related to the head injury sustained during active 
service?  (3) Regardless of the answer to the previous 
question, is it as likely as not that the April 1981 syncopal 
episode was an early manifestation of the veteran's current 
disability?  

In March 2001, the veteran was afforded the requested VA 
examination.  In the examination report, the VA examiner 
noted that he had reviewed the veteran's claims file.  He 
indicated that the veteran had been assaulted with a pool 
stick during basic training in Georgia in 1980.  The veteran 
was struck over the head.  The veteran reported being hit 
over the right parieto-occipital region although the records 
suggested that he was hit in the left temporal area.  He 
noted no loss of consciousness but indicated that he 
sustained a laceration that required sutures.  He 
subsequently complained of headaches.  The veteran stated 
that his first occurrence happened shortly after he was 
transferred to Germany.  He indicated that he lost 
consciousness while standing in formation and fell forward.  
There were no documented movements of the limbs and he 
recovered in less than two minutes.  Afterwards, the veteran 
complained of nausea and was evaluated at the infirmary.  He 
noted that the next episode occurred approximately six months 
later.  

Further, the veteran reported that while in the military he 
continued to have episodes every two to three months.  They 
would start with complaints of nausea and he would have to 
sit down to avoid injury.  This was followed by loss of 
consciousness and rapid recovery.  The examiner noted that 
there was no documentation of these episodes.  The veteran 
indicated that he began to have episodes of lost 
consciousness with increasing frequency after service.  The 
examiner observed that the records showed episodes in 1987 
and 1989, although the veteran reported having multiple 
episodes per month during this time.  The veteran stated that 
he was diagnosed as having seizures in the late 1980's and 
was subsequently started on Dilantin.  He noted that the 
episodes had decreased in frequency.  The veteran reported 
that he lost consciousness in November 1992 and was 
mistakenly jailed for intoxication.  He stated that while 
working in a cotton gin in 1993 his employer noted trembling 
in his arms.  

According to the examination report, the veteran was referred 
to the VA neurology department at that time.  The examiner 
noted that the history obtained at that time included 
episodes of gastrointestinal discomfort followed by loss of 
consciousness with generalized tonic clonic seizures.  Tests 
performed at that time included a Holter monitor that showed 
rare PAC's and PVC's with a short episode of bradycardia or 
asystole without associated symptoms.  The veteran was 
diagnosed as having a generalized seizure disorder and 
continued on Dilantin.  An electroencephalogram (EEG) done in 
1993 was also reportedly negative.  

The veteran reported that he continued to be followed by the 
Neurology Seizure Clinic for suspected generalized seizure 
disorder.  The examiner noted that the atypical nature of 
these episodes, including no clear convulsive activity, had 
raised some questions as to the diagnosis, with prolonged EEG 
monitoring being suggested, although never being completed.  
The examiner further observed that a magnetic resonance image 
(MRI) of the brain performed in February 1999 was normal 
except for widening of the sulci adjacent to the left 
temporal lobe that was of uncertain significance, although 
reported to be consistent with either a normal variant, 
developmental defect, or trauma.  The veteran reported having 
symptoms of dry mouth relating to the Dilantin.  He was 
switched to Depakote after the summer of 2000.  

Neurological examination findings revealed that the veteran 
was alert and awake, oriented times three with normal speech, 
and could repeat, comprehend, register, and recall three out 
of three objects in 10 minutes.  He could spell "world" in 
reverse.  There was no obvious head deformity, with a healed 
scar in the right nasolabial fold being noted.  Cranial 
nerves II-XII were normal.  Motor tone had no pronator drift 
with Grade 5/5 strength throughout.  Sensory examination 
revealed dry skin in the distal lower limbs with decreased 
hair and mild decrease in pinprick and temperature in the 
distal lower limbs to high ankle region and to the wrist 
region, bilaterally.  There was also relative decrease in 
pinprick in the first right and second digits.  Normal 
vibration and joint position sense was present throughout.  
Finger to nose movement showed mild end point dysmetria with 
normal rapid alternating movements.  Gait was normal 
including toe, heel, and tandem gait.  Romberg was negative.  
Deep tendon reflexes were 2 symmetrically in the upper limbs, 
3+ bilateral knee jerks with crossed abductors, 3 bilateral 
ankle jerks, and plantar reflex was flexor, bilaterally.  

Diagnoses included status post closed head injury without 
concussion during military service; history of episodic loss 
of consciousness, probably syncopal episodes during military 
service; probable generalized seizure disorder, idiopathic 
versus post-traumatic; and mild distal sensory 
polyneuropathy, secondary to chronic Dilantin use versus 
alcohol with superimposed right carpal tunnel syndrome status 
post release, were rendered.  

The VA examiner indicated that during the veteran's military 
service in 1980, he had a documented injury that resulted in 
a scalp laceration.  There was no associated concussion 
although he subsequently had complaints of headaches.  
Shortly afterwards, when stationed in Germany, he had his 
first episode of loss of consciousness and a subsequent 
episode documented one year later.  These episodes occurred 
without warning and were brief with rapid recovery without 
documented tonic-clonic activity, more consistent with 
syncope.  He noted that at least one or two of the episodes 
documented in the military were associated with alcohol on 
his breath.  He further observed that the veteran reported 
more episodes that were not documented.  The examiner 
indicated that although there was not an adequate explanation 
for his syncopal episodes, there was also no evidence to 
suggest that these were seizures.  

The VA examiner further noted that following his military 
service, the veteran reported an increase in episodes that 
became associated with occasional bowel or bladder 
incontinence and perhaps on at least one occasion associated 
with abnormal limb movements.  They were also frequently 
proceeded by complaints of nausea.  The examiner indicated 
that although there remained some questions as to the 
veteran's diagnosis, it appeared more likely than not those 
these represented generalized seizures supported by the 
veteran's response to Dilantin and Depakote.  The examiner 
noted that the precise onset of the probable seizures was 
uncertain although the diagnosis was reportedly first 
entertained after his military service in the second half of 
the 1980's.  The examiner observed that the veteran had no 
seizures over the past six months and that prior to this time 
he was having them approximately every two months.  

According to the VA examiner, the etiology of the veteran's 
suspected seizure disorder could not be stated with any 
degree of certainty.  However, the VA physician indicated 
that the veteran's history of head trauma in the military 
service and his nonspecific MRI imaging abnormalities raised 
the possibility that these were post-traumatic seizures.  

In December 2002, the veteran underwent VA neurologic 
examination.  The examination report indicates that an 
electronic data search was conducted to review the veteran's 
medical records and he provided private medical records for 
review.  According to the examination report, the veteran 
sustained a closed head injury in January 1980 when he was 
hit on the left side of the head with a pool cue that caused 
a frontal laceration that required stitches.  There was no 
associated loss of consciousness.  Neurologic status on 
subsequent evaluation was found to be intact.  The veteran 
did not recall any immediate sequelae except for a brief 
post-traumatic headache with subsequent resolution.  In April 
1981, the veteran experienced an episode of loss of 
consciousness and stated that he bit his lower lip during the 
episode.  He fell and hit the right side of his head with 
subsequent headaches that lasted for a few days and then 
resolved.  The veteran had no previous history of syncope.  
He denied any presyncopal feelings, chest pain or shortness 
of breath preceding the episode of loss of consciousness.  

Further, according to the examination report, in December 
1986, VA evaluated the veteran for a whiplash injury after an 
automobile accident.  There was no associated head injury or 
loss of consciousness.  He subsequently suffered two other 
episodes of loss of consciousness, unwitnessed, in 1987 to 
1989.  The veteran experienced a witnessed seizure in 
November 1993 when he lost consciousness and was observed to 
have tonic clonic activity, foaming at the mouth and bowel 
and bladder incontinence.  The episode lasted a few minutes 
and was followed by postictal confusion.  VA diagnosed post-
traumatic seizure disorder, and the episode was not 
associated with alcohol or drug use.  Medication was 
prescribed for the veteran's seizures and he indicated he was 
seizure free for the past several years although it was noted 
that he lived alone and it was unclear whether he had 
actually remained seizure free during that time.  An MRI of 
the brain performed in February 1999 was described as noted 
above and the 1993 EEG was noted as negative.  The veteran 
said coworkers indicated he had staring spells that lasted a 
few seconds but he was believed to be non communicative 
during these episodes.  There were no associated automatisms 
and the frequency of these episodes could not be established.  

Upon clinical examination, the VA neurologic examiner 
diagnosed posttraumatic seizure disorder, likely complex 
partial with and without generalization.  The VA examiner 
reviewed the veteran's history of head injury in service, 
loss of consciousness a year later when he bit his tongue and 
two more episodes of loss of consciousness following the 1986 
car accident with his first witnessed seizure in November 
1993 and episodes of staring with associated responsiveness 
lasting a few seconds.  In the VA examiner's opinion, the 
veteran's history was consistent with a possible post-
traumatic seizure disorder, complex partial, with and without 
generalization.  The VA neurologic examiner concluded that it 
was "at least as likely as not that the initial syncopal 
episode was a seizure".  It was noted that multiple 
different physicians indicated the veteran was seizure free 
for several years but he continued to have staring spells 
that most likely represented the complex partial seizure.

In a March 2003 neurologic examination report, the VA 
physician who examined the veteran in December 2002, 
"extensively" reviewed the veteran's claims folder.  Upon 
review of the veteran's service and post service medical 
records, the VA examiner said that "[g]iven the fact that 
the veteran had no previous episode of loss of consciousness 
prior to the head injury and has had no known underlying 
cardiac disease, I believe that it is as likely as not that 
the April 1981 syncopal episode was perhaps a post-traumatic 
seizure."  In the VA examiner's opinion "it is more likely 
than not that the veteran is suffering from post-traumatic 
headache seizure disorder".  The physician also recommended 
a detailed cardiac workup to rule out any conditions likely 
predisposing to syncope.

III. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
epilepsy in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 49.

The veteran seeks service connection for seizures and 
maintains that his currently diagnosed seizure disorder 
originated in service.  While it cannot be stated that the 
evidence is overwhelmingly in support of the veteran's claim, 
it is at least in equipoise as to whether the veteran has a 
seizure disorder which is related to service.  There is 
documented evidence that the veteran sustained an injury to 
his head as a result of being hit with a pool stick in 1980.  
Subsequent to the injury, the veteran reported having 
headaches on numerous occasions.  Moreover, the veteran was 
noted to have had a syncope episode in April 1981.  The 
veteran also reported having sustained a head injury on 
various reports of medical histories filled out by him 
inservice.  

While the diagnosis of seizures was not formally made until 
several years after service, the veteran reported having 
seizure-like episodes in the years immediately following 
service.  There is no reason to doubt the veteran's 
statements.  

Furthermore, the March 2001 VA examiner diagnosed the veteran 
as having as loss of consciousness inservice, probably 
syncopal episodes during military service, and probable 
generalized seizure disorder, idiopathic versus post-
traumatic.  While the March 2001 examiner indicated that the 
precise onset of the seizures was uncertain, he stated that 
the veteran's history of head trauma in the military and his 
nonspecific MRI imaging abnormalities raised the possibility 
that these were post-traumatic seizures.  More importantly, 
the recent VA examiner in December 2002 concluded that it was 
at least as likely as not that the veteran's initial syncopal 
episode was a seizure.  In fact, in the March 2003 VA 
examination report, that physician opined that  "[g]iven the 
fact that the veteran had no previous episode of loss of 
consciousness prior to the head injury and has had no known 
underlying cardiac disease, I believe that it is as likely as 
not that the April 1981 syncopal episode was perhaps a post-
traumatic seizure" and "that it is more likely than not 
that the veteran is suffering from post-traumatic headache 
seizure disorder".  Although the physician suggested further 
tests to rule out any conditions likely predisposing to 
syncope, the medical specialist nevertheless concluded that 
the veteran suffered from posttraumatic headache seizure 
disorder that was at least as likely as not related to an 
incident in service.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54.  

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for seizures as a 
residual of a head injury.  Here, at least one VA medical 
examiner concluded that it was at least as likely as not that 
the veteran's currently diagnosed seizure disorder was 
related to an incident of service.  There are no medical 
opinions to contradict this VA opinion.  Resolving the 
benefit of the doubt in the veteran's favor, in this case, 
therefore, the Board concludes that service connection for 
seizures as a residual of an inservice head injury is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for seizures, as a residual of an 
inservice head injury, is granted.


		
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

